Notice of Pre-AIA  or AIA  Status
(1) The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(2) Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1,12, what exact structure in the specification and/or drawings does the ”closing means” (line 4) relate to? 
(As to REMARKS, consider: As to the top paragraph of page 10, Applicant has identified the closing means to include a “brace”, but no geometry describes the brace, nothing suggests if the brace is one or a plurality of components, nothing suggests what supports the brace so that it may be so utilized to brace.  Such description does not describe exact structure so that one of ordinary skill can recognize such, and any equivalents thereof.  As such, Applicant’s claim is uncertain as to what exact structure (and equivalents) the “closing means” is limited to include.  When Applicant lists a plurality of alternative structures into the record to define/satisify what structure a means plus functional limitation corresponds to, if only one alternative fails the entire claim is indefinite.  This is unlike a - - closing mechanism – limitation (which is much broader than means plus functional limitation), where just 1 acceptable alternative will satisfy the limitation.)

As to claim 1, what exact structure in the specification and/or drawings does the ”’demolding means” (line 8) relate to? 
(As to REMARKS, consider: As to the top half of page 10, Applicant has identified the closing means to include “any suitable device the can be used to remove the closing means an/or the cover plate”, but such does not sufficient define the structure embraced by the means clause.  In addition, stating that a means plus functional limitation relates to “etc.” is less than helpful in defining any exact structure to an extent that the metes and bounds of “demolding means” may be responsibly grasped.  Such description does not describe exact structure so that one of ordinary skill can recognize such, and any equivalents thereof.  When Applicant lists a plurality of alternative structures into the record to define/satisify what a means plus functional limitation relates to, when one alternative fails the entire claim is indefinite.  In effect, Applicant’s claim is uncertain.)

As to claim 1, what exact structure in the specification and/or drawings does the ”’transporting means” (line 8) relate to? 
(As to REMARKS, consider:  As to the last 8 lines of page 10; there is no described structure that relates to the “transporting means”.  Such explanation does not provide a basis for a means plus functional limitation. 
As to lines 6-12 of page 11; does the “transporting means” relate to the structure of lines 6-8,  or does it relate to the example” on lines 9-12, or does it relate to come combination of both.  Applicant needs to recognize that these arguments are defining the metes and bounds of the structure of the “transporting means”.  A “transporting means” is not a broad limitation indicative of any known transporting means.  A “transporting means” relates only to the structure in the record that defines such.  When Applicant lists a plurality of alternative structures into the record to define/satisify a means plus functional limitation, when one alternative fails the entire claim is indefinite.)  

 (3) Comment: The 112(D) on claim 6 was withdrawn, with understanding that intermediate claim 2 defined the entirety of the “demolding means” (of claim 1) as a structural ”at least one blade”, and thus claim 6 does no longer relates to a demolding means that further comprises actuation means.  In effect, claim 6 merely adds “an actuation means” to claim 2’s at least one blade.  Understand, when a means plus functional limitation is narrowed to a structural limitation in a first dependent claim (as was done in claim 2), the means plus functional limitation no longer exists when introducing a second depending claim (in this instance, claim 6) that depends directly on the first dependent claim.  

(4) Overall, the remaining difficulty with the instant claims is that the record does not reflect the exact structure that corresponds to the different means plus functional limitations found in the claims.  Understand, each of those means plus function limitations must relate to exact structure so each means plus functional limitations will be limited to that exact structure (and any equivalents).  Depicting exact structure as “any suitable device” (demolding means), “etc” (demolding means), uncertain combinations (transporting means) is problematic as such are not descriptive of exact structure, inducing uncertainty is what exact structure the claimed means plus functional phrases (and thus claims) relate to.1  REMARKS are critical in defining claims, and those Remarks may not be overlooked.  As structure in the Remarks is not exact, so are the claims.  Such is the nature of means plus functional limitations. The claims are combinations directed to a high number of alternative possibilities (i.e. different alternative for closing means, different alternatives for demolding means, different alternatives for transporting means), but such requires that the record be clear on all of the alternatives the structure that each of those alternative represents.  Even one indefinite alternative will negative affect an entire claim.     

(5) THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

(6) Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         



    
        
            
        
            
        
            
        
            
    

    
        1 Such arguments may be more helpful in describing broader structural limitations (such as demolding mechanism, and transporting device which are not mean plus functional limitations).  Means plus functional limitations are generally much narrower than those alternative, broader structural limitations.